Citation Nr: 1300206	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-43 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to March 1989.  

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This case was originally before the Board on appeal from a January 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a right knee disability, rated 10 percent, effective March 24, 2008.  In a decision issued in July 2011, the Board denied an increased rating in excess of 10 percent for the right knee disability.  The Veteran appealed that decision to the Court.  In June 2012, the Court issued a memorandum decision that vacated the July 2011 Board decision and remanded the matter on appeal for readjudication consistent with the Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Court vacated the Board's July 2011 decision and remanded the matter of entitlement to rating in excess of 10 percent for a right knee disability for readjudication consistent with the findings in its June 2012 memorandum decision.  The Court's memorandum decision is the "law of the case." 

The Court found that the December 2009 examination was inadequate because the examiner could not have observed the Veteran's gait or have assessed his functional limitations upon standing and walking.  The Veteran had appeared for the examination in a wheelchair, with crutches, due to recent surgery on the non-service connected left knee.  Therefore, the Court found the examiner could not have considered the degree or amount of functional loss as a result of pain on movement of the service-connected right knee.  Hence, the Veteran is to be rescheduled for a VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all treatment records pertaining to the service-connected right knee disorder from March 2008 to present.

2.  The RO should then arrange for the Veteran to be examined by an appropriate examiner to determine the current severity of his service-connected right knee disability.  

The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies should be completed.  The tests and studies should specifically include ranges of motion, and the examiner should note whether there are any functional limitations upon standing or walking and additional restrictions due to pain on use.  The examiner should specifically indicate whether there is any instability or subluxation, and the degree of any instability/subluxation found. 

The examiner must explain the rationale for all opinions given. 

3.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative, if any, the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


